Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending. 
The Drawings filed 04/13/2021 are approved by the examiner.
The IDS statement filed 04/13/2021 has been considered.  An initialed copy accompanies this action.
Claim Interpretation
Applicant’s disclosure at para. [0052] and Fig. 6 that dextran sulfate salt is a sulfonated dextran, i.e., a sulfonated polysaccharide, is noted.  Accordingly, the limitation in claim 7 that “wherein the sulfonated polysaccharide comprises a dextran sulfate salt” is clear and definite.  
Applicant’s discussion of congruency/incongruency as meaning whether the composition has a suppressed/prevented or exhibits phase separation during thermal cycling at para. [0005], [0006], [0020], [0047], and the Examples is noted.
Upon careful consideration of the limitations of claim 16, the “adapted to” clauses (that the composition material “is adapted to be in the presence of an energy source,” “the energy source adapted to provide heat”, and the support “adapted to be in thermal communication with the energy source”) and any limitations depending on the “adapted to” clauses (i.e., limitations to the “energy source”) are merely intended use-type limitations that do not limit the structure of the composite material itself.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  For purposes of claim interpretation, claim 16 is interpreted as explicitly requiring the structure of a composite material comprising a support and a phase change material composition of claim 1 disposed within the support.  The further presence of an energy source and heat generated by said energy source is not required in order to meet the structural limitations of the claimed composite material.  See MPEP 2111.02 & 2111.04. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 9, 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (KR 100291100 B1). 
As to claims 1, 9, 11, 14, and 15, Kim et al. teach a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener (abstract).  The inorganic hydrate used has a melting point of 10-100°C and includes sodium acetate trihydrate and/or sodium sulfate decahydrate as preferred examples thereof (see page 3 of the English language machine translation).  Sodium sulfate decahydrate and sodium acetate trihydrate are each a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C and about 58°C, respectively) and an energy density between 20-200 kWh/m3 (each are about 102 kWh/m3).  The thickener includes chitin as preferred example thereof (abstract and pages 2 & 4 of the English language machine translation), which reads on the claimed stabilizing matrix comprising a chitin polysaccharide.  The reference’s express teachings fully meet and anticipate the claimed limitations.
Alternatively, it may be argued that some “picking and choosing” may be required in order to specifically arrive at the claimed at-once combination of a salt hydrate with the specified melting temperature and energy density and a chitin polysaccharide since the reference teaches other species of hydrated salts and thickeners.  Nevertheless, Kim et al. teach compositions comprising a hydrated salt which may include sodium sulfate decahydrate or sodium acetate trihydrate as preferred examples and also a chitin as a thickener.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to pick and choose a composition comprising a salt hydrate with the specified melting temperature and energy density and a chitin thickener since the reference is directed to phase change material and latent heat storage compositions containing such ingredients.  
As to claim 12, Kim et al. teach the nucleating agent comprises dibasic sodium phosphate 12 hydrate, i.e., sodium phosphate dibasic dodecahydrate, (page 3 of the English language machine translation). 
As to claim 16, Kim et al. teach the phase change material composition may be filled into a container and used as a latent heat storage composition (page 4 of the English language machine translation), which reads on the claimed composite material comprising a support (the disclosed container) and the phase change material composition (the disclosed composition) disposed within the support. 
As to claims 2 and 17, the reference specifically teaches and/or renders obvious the presence of a chitin polysaccharide, as described above, which meets the claimed property that the composition exhibits improved congruent melting as compared to a composition substantially free of the stabilizing matrix by an inherency and/or obviousness/flow naturally rationale.  Kim et al. further teach the thickener inhibits phase separation of the composition (abstract and pages 3-4 of the English language machine translation), which further meets the claimed limitations.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100291100 B1) as applied to claims 1, 2, 9, 11, 12, and 14-17 above.
The disclosure of Kim et al. is relied upon as set forth above.
Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate, 0.5-3 wt.% of the nucleating agent, and 0.01-2 wt.% of the chitin-containing thickener reading on the claimed stabilizing matrix (abstract), which collectively overlap the claimed weight ratios of salt hydrate to stabilizing matrix being 100:1 to 10:1 and salt hydrate to nucleating agent of 1:50 to 50:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and thickener, the inorganic hydrate and thickener are present in a weight ratio of as little as 9800:1 to 45:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and nucleating agent, the inorganic hydrate and nucleating agent are present in a weight ratio of as little as 196:1 to 30:1.  

Claims 1-3, 6, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100291100 B1) in view of Omae et al. (JP 61-22194 A). 
As to claims 1, 3, 6, 8, 9, 11, 14, and 15, Kim et al. teach a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener (abstract).  The inorganic hydrate used has a melting point of 10-100°C and includes sodium acetate trihydrate and/or sodium sulfate decahydrate as preferred examples thereof (see page 3 of the English language machine translation).  Sodium sulfate decahydrate and sodium acetate trihydrate are each a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C and about 58°C, respectively) and an energy density between 20-200 kWh/m3 (each are about 102 kWh/m3).  The thickener includes “cellulose derivatives” as taught in “Japanese Patent Laid-Open Nos. 86-022194 …” (page 2 of the English language machine translation). 
Although Kim et al. fail to teach the cellulose derivatives include a sulfonated polysaccharide as a stabilizing matrix as claimed, Japanese Patent “86-022194” actually corresponds to the Omae et al. reference (Patent No. 22194 published in 1986), where Omae et al. teach examples of hydrophilic polysaccharides subject to sulfate esterification are suitable thickeners for inorganic salt hydrate-based phase change material latent heat storage compositions (page 2 of the English language machine translation).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a polysaccharide subject to sulfate esterification, i.e., a sulfonated polysaccharide, as taught by Omae et al. as the cellulose derivative thickener of Kim et al. in order to successfully obtain a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener, especially since Kim et al. directly points to Omae et al. to clarify and give examples of what constitutes a sufficient cellulose derivative thickener. 
As to claim 10, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.01-2 wt.% of the cellulose derivative-containing thickener (that contains the sulfonated polysaccharide of Omae et al.) reading on the claimed stabilizing matrix (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to stabilizing matrix being 100:1 to 10:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and thickener, the inorganic hydrate and thickener are present in a weight ratio of as little as 9800:1 to 45:1.  
As to claim 12, Kim et al. teach the nucleating agent comprises dibasic sodium phosphate 12 hydrate, i.e., sodium phosphate dibasic dodecahydrate, (page 3 of the English language machine translation). 
As to claim 13, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.5-3 wt.% of the nucleating agent (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to nucleating agent of 1:50 to 50:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and nucleating agent, the inorganic hydrate and nucleating agent are present in a weight ratio of as little as 196:1 to 30:1.  
As to claim 16, Kim et al. teach the phase change material composition may be filled into a container and used as a latent heat storage composition (page 4 of the English language machine translation), which reads on the claimed composite material comprising a support (the disclosed container) and the phase change material composition (the disclosed composition) disposed within the support. 
As to claims 2 and 17, the combination of references meet a sulfonated polysaccharide, as described above, which meets the claimed property that the composition exhibits improved congruent melting as compared to a composition substantially free of the stabilizing matrix by an inherency and/or obviousness/flow naturally rationale.  Kim et al. further teach the cellulose derivative thickener (that contains the sulfonated polysaccharide of Omae et al.) inhibits phase separation of the composition (abstract and pages 3-4 of the English language machine translation), which further meets the claimed limitations.
As to claims 18 and 20, the combination of references meet the claimed stabilizing matrix comprises a sulfonated polysaccharide, as described above. 

Claims 1-3, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100291100 B1) in view of Gueret et al. (US 8,329,078). 
As to claims 1, 3, 6-9, 11, 14, and 15, Kim et al. teach a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener (abstract).  The inorganic hydrate used has a melting point of 10-100°C and includes sodium acetate trihydrate and/or sodium sulfate decahydrate as preferred examples thereof (see page 3 of the English language machine translation).  Sodium sulfate decahydrate and sodium acetate trihydrate are each a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C and about 58°C, respectively) and an energy density between 20-200 kWh/m3 (each are about 102 kWh/m3).  
Although Kim et al. teach the thickener includes “cellulose derivatives” (page 2 of the English language machine translation), the reference fails to specify the stabilizing matrix includes a sulfonated polysaccharide comprising a dextran sulfate salt. 
However, Gueret et al. teach hydrated salt-based phase change material compositions suitable as latent heat storage materials (abstract, col. 1 lines 19-22, and col. 4 lines 50-52) containing a binder that may be chosen from, among others, dextran sulfate (col. 7 line 20) as an exemplary and preferred binder among other binders one of ordinary skill in the art would regard as cellulose derivatives (col. 4 lines 6-25).  Accordingly, Gueret et al. teach and establish a dextran sulfate salt as a suitable cellulose derivative for thickening hydrate salt-based phase change material compositions.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide or try providing a dextran sulfate salt as taught by Gueret et al. as the cellulose derivative thickener of Kim et al. in order to successfully obtain a successfully obtain a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener/binder. 
As to claim 10, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.01-2 wt.% of the cellulose derivative-containing thickener (that contains the sulfonated polysaccharide of Gueret et al.) reading on the claimed stabilizing matrix (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to stabilizing matrix being 100:1 to 10:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and thickener, the inorganic hydrate and thickener are present in a weight ratio of as little as 9800:1 to 45:1.  
As to claim 12, Kim et al. teach the nucleating agent comprises dibasic sodium phosphate 12 hydrate, i.e., sodium phosphate dibasic dodecahydrate, (page 3 of the English language machine translation). 
As to claim 13, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.5-3 wt.% of the nucleating agent (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to nucleating agent of 1:50 to 50:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and nucleating agent, the inorganic hydrate and nucleating agent are present in a weight ratio of as little as 196:1 to 30:1.  
As to claim 16, Kim et al. teach the phase change material composition may be filled into a container and used as a latent heat storage composition (page 4 of the English language machine translation), which reads on the claimed composite material comprising a support (the disclosed container) and the phase change material composition (the disclosed composition) disposed within the support. 
As to claims 2 and 17, the combination of references meet a sulfonated polysaccharide, as described above, which meets the claimed property that the composition exhibits improved congruent melting as compared to a composition substantially free of the stabilizing matrix by an inherency and/or obviousness/flow naturally rationale.  Kim et al. further teach the cellulose derivative thickener (that contains the sulfonated polysaccharide of Gueret et al.) inhibits phase separation of the composition (abstract and pages 3-4 of the English language machine translation), which further meets the claimed limitations.
As to claims 18 and 20, the combination of references meet the claimed stabilizing matrix comprises a sulfonated polysaccharide, as described above. 

Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100291100 B1) in view of Oh et al. (“Effect of micro- and nanofibrillated cellulose on the phase stability of sodium sulfate decahydrate based phase change material”, Cellulose, 2020, 27, 5003-5016). 
As to claims 1, 3-5, 9, 11, 14, and 15, Kim et al. teach a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener (abstract).  The inorganic hydrate used has a melting point of 10-100°C and includes sodium acetate trihydrate and/or sodium sulfate decahydrate as preferred examples thereof (see page 3 of the English language machine translation).  Sodium sulfate decahydrate and sodium acetate trihydrate are each a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C and about 58°C, respectively) and an energy density between 20-200 kWh/m3 (each are about 102 kWh/m3).  
Although Kim et al. teach the thickener includes “cellulose derivatives” (page 2 of the English language machine translation), the reference fails to specify the stabilizing matrix includes a nanocellulose. 
However, Oh et al. teach a phase change material composition for storing thermal energy comprising, e.g., sodium sulfate decahydrate, and nanofibrillated cellulose (NFC) as an effective gelation agent and phase stability improver.  See, e.g., abstract and conclusions.  Accordingly, Oh et al. teach and establish nanocellulose as a suitable cellulose derivative for thickening, if not improving, hydrate salt-based phase change material compositions.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide or try providing a nanocellulose as taught by Oh et al. as the cellulose derivative thickener of Kim et al. in order to successfully obtain a successfully obtain a phase change material composition for latent heat storage comprising an inorganic hydrate, a nucleating agent and a thickener/binder, if not also improve the properties of the phase change material composition. 
As to claim 10, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.01-2 wt.% of the cellulose derivative-containing thickener (that contains the nanocellulose of Oh et al.) reading on the claimed stabilizing matrix (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to stabilizing matrix being 100:1 to 10:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and thickener, the inorganic hydrate and thickener are present in a weight ratio of as little as 9800:1 to 45:1.  
As to claim 12, Kim et al. teach the nucleating agent comprises dibasic sodium phosphate 12 hydrate, i.e., sodium phosphate dibasic dodecahydrate, (page 3 of the English language machine translation). 
As to claim 13, Kim et al. teach the composition comprises 90-98 wt.% of the inorganic hydrate that reads on the claimed salt hydrate and 0.5-3 wt.% of the nucleating agent (abstract), which collectively overlaps the claimed weight ratio of salt hydrate to nucleating agent of 1:50 to 50:1.  From taking the disclosed min/max wt.% values of the inorganic hydrate and nucleating agent, the inorganic hydrate and nucleating agent are present in a weight ratio of as little as 196:1 to 30:1.  
As to claim 16, Kim et al. teach the phase change material composition may be filled into a container and used as a latent heat storage composition (page 4 of the English language machine translation), which reads on the claimed composite material comprising a support (the disclosed container) and the phase change material composition (the disclosed composition) disposed within the support. 
As to claims 2 and 17, the combination of references teach and/or meet the claimed property that the composition exhibits improved congruent melting as compared to a composition substantially free of the stabilizing matrix since Kim et al. further teach the cellulose derivative thickener inhibits phase separation of the composition (abstract and pages 3-4 of the English language machine translation) and/or Oh et al. teach the nanofibrillated cellulose functions as a gelation agent and phase stability improver (abstract), which directly meet(s) the claimed limitations.  
As to claims 18 and 19, the combination of references meet the claimed stabilizing matrix comprises a nanocellulose, as described above. 

Claims 1, 2, 9, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabeza et al. (“Thermal performance of sodium acetate trihydrate thickened with different materials as phase change energy storage material”, Applied Thermal Engineering, 23, 2003, 1697-1704).
As to claims 1, 2, 9, 14, and 15, Cabeza et al. teach a phase change material for latent heat storage comprising sodium acetate trihydrate, which is a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 58°C) and an energy density between 20-200 kWh/m3 (about 102 kWh/m3), and starch as a thickener that shows similar thermal behavior as the salt hydrate with the same melting point and an enthalpy decrease, i.e., a stabilizing matrix comprising a starch that improves congruent melting of the composition as to a composition free of the stabilizing matrix, which directly meets the claimed limitations.  See abstract, Fig. 1, and Table 1. 
As to claim 11, Cabeza et al. teach the composition further comprises Na2HPO4-7H2O a nucleating agent.  See section 2.1 and Table 1.  
As to claim 16, Cabeza et al. teach the phase change material is transferred to plastic tubes for testing and use (page 1699), which reads on the claimed composite material comprising a support (the tubes) and a phase change material composition disposed within the support.
As to claim 17, Cabeza et al. teach the starch shows similar thermal behavior as the salt hydrate with the same melting point and an enthalpy decrease, i.e., a stabilizing matrix comprising a starch that improves congruent melting of the composition as to a composition free of the stabilizing matrix, as described above.

Claims 1, 2, 9-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fashandi et al. (“Sodium acetate trihydrate-chitin nanowhisker nanocomposites with enhanced phase change performance for thermal energy storage”, Solar Energy Materials and Solar Cells, 178, 2018, 259-265).
Fashandi teach a phase change material composition for latent heat storage comprising sodium acetate trihydrate, which is a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 58°C) and an energy density between 20-200 kWh/m3 (about 102 kWh/m3), and chitin nanowhiskers as a nucleating agent that lowers the composition’s supercooling degree, i.e., a stabilizing matrix comprising a chitin that improves congruent melting of the composition as to a composition free of the stabilizing matrix, which directly meets the claimed limitations.  An exemplary composition comprises 1 wt.% chitin nanowhiskers, 0.25 wt.% surfactant, and 3 wt.% thickener, and remainder sodium acetate trihydrate, which corresponds to a weight ratio of salt hydrate to stabilizing matrix/nucleating agent of 95.75:1.  The composition is loaded into a test tube and sealed, which reads on a composite material comprising the composition disposed in a support.  See abstract and sections (and any figures within) 2.1, 2.2, 3.1, and 3.2.  Note, the disclosed chitin nanowhiskers read on the claimed stabilizing matrix and nucleating agent by double inclusion.  
Claims 1-4 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (“Effect of micro- and nanofibrillated cellulose on the phase stability of sodium sulfate decahydrate based phase change material”, Cellulose, 2020, 27, 5003-5016).
As to claims 1-4, 9, 14, and 15, Oh et al. teach a phase change material composition for storing thermal energy comprising sodium sulfate decahydrate, which is a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C) and an energy density between 20-200 kWh/m3 (about 102 kWh/m3), and nanofibrillated cellulose as a gelation agent and phase stability improver, i.e., a stabilizing matrix comprising a nanocellulose polysaccharide that improves congruent melting of the composition as to a composition free of the stabilizing matrix, which directly meets the claimed limitations.  See abstract. 
As to claim 10, Oh et al. teach 1 wt.% nanofibrillated cellulose in the sodium sulfate decahydrate as an exemplary amount, which corresponds to a weight ratio of salt hydrate and stabilizing matrix of approximately 99:1.  See, e.g., the right col. of page 5006, Fig. 2b, and Fig. 7a.  
As to claims 11-13, Oh et al. teach the composition further comprises a nucleating agent, e.g., borax/sodium tetraborate decahydrate.  The exemplary amount of borax added is 5 wt.%, which corresponds to a weight ratio of salt hydrate and nucleating agent of approximately 20:1 (19.6:1 if accounting for the 1 wt.% nanofibrillated cellulose).  See the right col. of page 5014 and Fig. 7.
As to claims 16-19, Oh et al. teach the composition is loaded into a test tube for testing/use (e.g., see the Cooling of PCM sections on pages 5007 and 5014, Fig. 2b, and Fig. 7b), which reads on the claimed composite material comprising a support (the tubes) and a phase change material composition disposed within the support.  The reference teach the nanofibrillated cellulose functions as a gelation agent and phase stability improver, which meets the claimed limitation the stabilizing matrix comprising a nanocellulose polysaccharide that improves congruent melting of the composition as to a composition free of the stabilizing matrix, as described above.

Claims 1-5, 9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (CN 110819311 A). 
As to claims 1, 3-5, 9, 14, and 15, Chen et al. teach a composite phase change material composition for latent heat storage (para. 0001-0005) comprising a hydrated salt and cellulose sponge (para. 0011).  Exemplary hydrated salts include sodium sulfate decahydrate and sodium acetate trihydrate (para. 0018), which are each a salt hydrate having a melting temperature between 1-100°C and/or 5-60°C (about 32°C and about 58°C, respectively) and an energy density between 20-200 kWh/m3 (each are about 102 kWh/m3).  Exemplary cellulose sponges comprise cellulose nanocrystals and cellulose nanowires (para. 0022), which read on the claimed stabilizing matrix comprising a nanocellulose polysaccharide.  The reference’s express teachings fully meet and anticipate the claimed limitations.
Alternatively, it may be argued that some “picking and choosing” may be required in order to specifically arrive at the claimed at-once combination of a salt hydrate with the specified melting temperature and energy density and a nanocellulose polysaccharide since the reference teaches other species of hydrated salts and celluloses.  Nevertheless, Chen et al. teach compositions comprising a hydrated salt which may include sodium sulfate decahydrate or sodium acetate trihydrate as preferred examples and also a cellulose sponge which may include nanoforms of cellulose as preferred examples.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to pick and choose a composition comprising a salt hydrate with the specified melting temperature and energy density and a nanocellulose polysaccharide since the reference is directed to phase change material compositions containing such ingredients.  
As to claim 11, Chen et al. further teach the composition further comprises paraffin as a nucleating agent (para. 0030).  
Alternatively regarding claim 11 and regarding claim 12, Chen et al. also teach providing a eutectic salt, e.g., a blend of Na2HPO4-12H2O, i.e., sodium phosphate dibasic dodecahydrate, and Na2SO4-10H2O, i.e., sodium sulfate decahydrate, (para. 0019), which meets by way of an express teaching/exemplary rationale or renders obvious by way of a picking-and-choosing rationale (as similarly described above) the claimed nucleating agent containing sodium phosphate dibasic dodecahydrate. 
As to claim 13, under the rationale the paraffin reads on the claimed nucleating agent, Chen et al. teach the mass ratio of hydrated salt to paraffin is 1:1 to 4:1 (para. 0013), which is within the claimed range of 1:50 to 50:1.  Under the alternative rationale the sodium phosphate dibasic dodecahydrate reads on the claimed nucleating agent, Chen et al. teach the sodium phosphate dibasic dodecahydrate and sodium sulfate decahydrate are in a 60 wt.%/40 wt.% blend (para. 0019), which corresponds to a weight ratio of 1:1.5 and is within the claimed range of 1:50 to 50:1.
As to claims 16, 18, and 19, the above cited teachings of the reference also meet the claimed composite material comprising a support and a phase change material composition disposed within the support by a double-inclusion rationale.  The reference’s hydrated salt, e.g., sodium sulfate decahydrate or sodium acetate trihydrate, is filled/loaded into the cellulose sponge, e.g., nanoformed cellulose, (para. 0015, 0030, and 0044). 
As to claims 2 and 17, the reference specifically teaches and/or renders obvious the presence of a nanocellulose polysaccharide, as described above, which meets the claimed property that the composition exhibits improved congruent melting as compared to a composition substantially free of the stabilizing matrix by an inherency and/or obviousness/flow naturally rationale.  Chen et al. further teach the cellulose sponge is provided to obtain a shape stable phase change material and stabilize the melting properties of the composition (para. 0030, 0038, 0044, and 0047), which further meets the claimed limitations.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 17, 2022